                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 TENNESSEE CLEAN WATER                          )
 NETWORK and TENNESSEE SCENIC                   )
 RIVERS ASSOCIATION,                            )
                                                )
        Plaintiffs,                             )   NO. 3:15-cv-00424
                                                )   CHIEF JUDGE CRENSHAW
 v.                                             )
                                                )
 TENNESSEE VALLEY AUTHORITY,                    )
                                                )
        Defendant.                              )


                                           ORDER

       The parties have filed a Joint Status Report (Doc. No. 337) regarding any outstanding

matters subsequent to the issuance of the Mandate by the Court of Appeals (Doc. No. 318.) No

substantive issues were raised other than the consideration of attorney’s fees and costs.

Consideration of these issues shall occur in due course. Pursuant to the Mandate of the Court of

Appeals, the Judgment of the Court dated August 4, 2017 (Doc. No. 260) granting an injunction

to Plaintiffs is hereby VACATED and the Complaint is DISMISSED with prejudice. The Clerk

SHALL enter Judgment in favor of Defendant.

       IT IS SO ORDERED.



                                            ____________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE




  Case 3:15-cv-00424 Document 338 Filed 04/10/19 Page 1 of 1 PageID #: 12252
